DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Current application is a DIV of application number 15/636,299 which is a DIV of application number 14/981,316 which is a CON of application number 13/626,238. However, it appears that the current application is a DIV of application number 14/981,316 from which the restricted claim group, claims 7-8 is presented in the current application as claims 1-2. 
Information Disclosure Statement
Certain items in the information disclosure statement filed on 8/19/2019 fail to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because these items (shown with a line through) are not provided and appear also to be irrelevant to the claimed invention. All of the foreign references except for WO-2005/008531-A2 and JP-2006-319193-A are also not provided and are shown with a line through.  The items from IDS filed on 8/19/2019 were matched against what was provided in the original filing of application number 13/626,238. It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “shift pattern” on line 5; claim 2 recites the term “predetermined data patterns” and it appears that they are the same; for instance, in claim 2, the term ‘respective data patterns’ appear to refer to the monitoring and collecting data (presumably resource usage) from which the data patterns are collected. These data patterns are compared to ‘predetermined data pattern’ or ‘shift pattern’ to trigger a ‘resource shift rule’ to then generating allocation data. Applicant must make appropriate corrections to resolve the conflict in terms as recited. 
Claim 1 recites the term “receiving …slowdown data” on lines 2-3 and it is not clear if the data patterns detected as recited in claim 2 are from the ‘slowdown data’? Applicant must clarify and amend the independent claim to coherently recite a monitoring function from which ‘slowdown’ data is collected and detecting data patterns within it. 
Claim 1 recites the limitation “…for shifting additional…” on lines 14-18. The “for” clause may be interpreted as intended result or a whereby clause which may not receive patentable weight. See MPEP 2111.04. Examiner suggests breaking up the limitation “generating…” to multiple process steps such as “generating”, “shifting resources…”, “returning…” that are required as opposed to being optional as currently recited in the “for” clause. 
Dependent claim 2 is deficient as indicated above and is also rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim 1 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Ronca (US 6,745,221 B1, hereinafter Ronca). 
Regarding claim 1, Ronca teaches a method, comprising:
receiving or obtaining, by the one or more computers, slowdown data indicating a slow down of a first one of the monitored computers, [Col. 2, lines 45-67 describe dynamic resource allocation based on receiving triggering events that refer to CPU utilization or other];
determining, by the one or more computers, a resource shift rule applicable at a time of receiving or obtaining the slowdown data, the resource shift rule for taking electronic resources from one or more other monitored computers, the resource shift rule comprising a shift pattern comprising one or more selected from the group of a time of day, a day of the month, a company department, an application, wherein the respective resource shift rule in the resource shift rule set is based at least in part on a past history of usage of the electronic resources when the shift pattern is detected, [Col. 2, lines 53-67 describe reallocation (shifting resources) based on events and a rule set;  table 1 shows rule definitions for a messaging system with shared ports; Col. 4, lines 29-46 describes resource allocation rules including application usage restrictions based on a time of day, application type, call traffic etc.; rule set is based on and automatically modified using learning and AI after analyzing traffic patterns and resource usage (past history) as described in Col. 7, lines 21-25];
determining, by the one or more computers, using the resource shift rule the one or more other of the monitored computers from which to take the electronic resources, [Col. 2, lines 53-67, Col. 4, lines 25-46, and Table 1]; and
generating automatically allocation data, by the one or more computers, for shifting additional of the electronic resources to the first monitored computer, to be taken at least in part from the one or more other monitored computers only on a temporary basis and then returning the electronic resources allocated to the first monitored computer and the other monitored computers to previous levels before the shifting, [Col. 2, lines 53-67, Col. 4, lines 25-46, and Table 1 describes rules that are conditional, that is, if traffic is higher than n, allocate x resources and when the traffic goes back to low, additional allocation is removed (returning…)]. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA MUNDUR whose telephone number is (571)272-5383. The examiner can normally be reached 9:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 571 272 7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PADMA MUNDUR/Primary Examiner, Art Unit 2441